Citation Nr: 0335386	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a service-
connected appendectomy scar, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1956.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  In that decision, the RO denied 
entitlement to an increased disability rating for the 
veteran's service-connected appendectomy scar.   



REMAND

Based upon its review of the record, the Board concludes that 
additional development is necessary in connection with the 
veteran's claim for entitlement to an increased disability 
rating for his service-connected appendectomy scar, currently 
evaluated as 0 percent disabling.  The Board notes that the 
VA examination report dated in 2001 includes the examiner's 
recommendation that the veteran undergo a "general surgery 
evaluation for the etiology of [his] pain . . . [for a] 
determination of whether it is related to his original trauma 
or surgery."  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VA's statutory duty 
to assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit that invalidated 38 C.F.R. § 19.9(a)(2), 
however, this development must be accomplished by remand.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in order to 
assist the veteran in the development of his appeal and to 
ensure due process, this case must be REMANDED for the 
following development:

1.	The veteran should be accorded an 
examination by a general surgery 
physician "for an evaluation of the 
etiology of [his] pain."  (See VA 
examination report dated in January 
2001, which is tabbed with a yellow 
flag marked "January 2001" on the left 
side.)  
The examiner is requested to review the 
entire claims file and specifically, 
the veteran's service medical records, 
outpatient treatment records, VA 
examination reports and private 
examination reports.  All indicated 
tests and studies should be 
accomplished and the findings should be 
reported in detail.  Based upon his 
review of the above, the physician is 
requested to render an opinion as to 
the nature and severity of the 
veteran's claimed pain and any 
disability connected to the scar or to 
any other  residuals of his service-
connected appendectomy surgery.  

This opinion should include the 
physician's opinion as to the etiology 
of the veteran's pain, which he 
attributes to his appendectomy scar.  
In addition, it would be helpful to the 
Board if the examiner's opinion, 
regarding the etiology of the veteran's 
claimed pain, used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)  All conclusions should be 
supported by citation to clinical 
findings of record.  The examiner also 
should provide complete rationale for 
all conclusions reached.  (The Board 
notes that entitlement to service-
connection for residuals of a hernia 
has been denied by the RO and is not at 
issue.)

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

3.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for an initial 
disability rating in excess of 0 percent 
for an appendectomy scar, to include a 
summary of the evidence and discussion 
of all pertinent regulations, including 
the reports from the examination 
requested above and the VCAA.  The RO 
should take care to ensure that, in any 
supplemental statement of the case 
issued pursuant to its adjudication of 
the veteran's claim for an increased 
rating, the reasons and bases for its 
determination are set forth in detail.  
If all benefits are not granted, the 
case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further 
review.  An appropriate period of time 
should be allowed for a response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to report to the scheduled VA examination may result 
in an adverse determination.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Park IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




